DETAILED ACTION
Status of Claims
1.	This action is in reply to the application filed on February 3, 2022.
2.	Claim 1 is currently pending and have been examined.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 4, #416 is designated as “Prices” in the drawing but is not mentioned in the specification.
In Figure 6, #630c, #630d and #630g are shown in the drawing but is not mentioned in the specification.
In Figure 8, #804c is shown in the drawing but is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both if the pattern is not detected then at step 212 the flow goes to step 214 and that the flow ends at step 212 in the specification.   This does not appear in Figure 2 the same way.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities: 
In paragraph 39 of the specification, in line eleven, the specification notes in part “…the software and/or hardware facilities detect that orders 702a-702a are similar…”. It appears that this is an error and should more properly refer to 702a-702c as indicated in the drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.             Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claim 1 recites a method for displaying market information comprising receiving data for market information to facilitate a trade for a user; wherein the data has one or more orders, wherein each order of the one or more orders has an order quantity, and wherein each order has a respective price; determining a total number of orders at each respective price; determining a total quantity of items bid or offered at each respective price; identifying one or more orders within the total number of orders, based at least on: an order quantity in an order or group of orders, and a quantity of orders in one or more groups of orders, and a time when each order was entered; and for each particular price, displaying a representation of each order having a quantity at the particular price, wherein the representation of each order or group of orders is sized in proportion to a total number of orders at the particular price, or is differentiated from a quantity of orders associated with other groups of orders.
	The series of steps recited above describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people as well as mathematical relationships and are thus grouped as certain methods of organizing human activity and mathematical concepts which are an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses a method for displaying market information via a series of steps as fully disclosed above.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above in full, the series of steps describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people as well as mathematical relationships and are thus grouped as certain methods of organizing human activity and mathematical concepts which are an abstract idea.
	Claim 1 recites a computer.
The claim recites a computer and are applying generic applying generic computer components to the recited abstract limitations. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a computer which is recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, this additional element, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data, creating output data, sorting information as well as setting or determining a price– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“The techniques introduced below can be implemented by programmable circuitry programmed or configured by software and/or firmware, or entirely by special-purpose circuitry, or in a combination of such forms.  Such special-purpose circuitry (if any) can be in the form of, for example, one or more application-specific integrated circuits (ASICs), programmable logic devices (PLDs), field-programmable gate arrays (FGPAs), etc.”  (See Applicant Specification paragraph 25)
“Figure 1 and the following discussion provide a brief, general description of a suitable computing environment in which aspects of the software and/or hardware facilities can be implemented.  Although not required, aspects of the software and/or hardware facilities may be described herein in the general context of computer-executable instructions such as routines executed by a general or special-purpose data processing device (e.g., a server or client computer).  Aspects of the software and/or hardware facilities described herein may be stored or distributed on tangible computer-readable media, including magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips), nanotechnology memory, biological memory, or other data storage media.  Alternatively, computer-implemented instructions, data structures, screen displays, and other data related to the software and/or hardware facilities may be distributed over the Internet or over other networks (including wireless networks) on a propagated signal on a propagation medium (e.g., an electromagnetic wave, a sound wave) over a period of time.  In some implementations, the data may be provided on any analog or digital network (packet switched, circuit switched, or other scheme).”  (See Applicant Specification paragraph 26)

“The software and/or hardware facilities can also be practiced in distributed computing environments where tasks or modules are performed by remote processing devices, which are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet.  In a distributed computing environment, program modules or sub-routines may be located in both local and remote memory storage devices.  Those skilled in the relevant art will recognize that portions of the software and/or hardware facilities may reside on a server computer, while corresponding portions reside on a client computer (e.g., PC, mobile computer hybrid, tablet, visual aid, or smart phone).  Data structures and transmission of data particular to aspects of the software and/or hardware facilities are also encompassed within the scope of the software and/or hardware facilities.” (See Applicant Specification paragraph 27)

“Referring to Figure 1, the software and/or hardware facilities employs a computer 100, such as a personal computer, workstation, phone, tablet, hybrid, or visual aid having one or more processors 101 coupled to one or more user input devices 102 and data storage devices 104.  The computer 100 is also coupled to at least one output device such as display device 106 and one or more optional additional output devices 108 (e.g., printer, plotter, speakers, tactile, or olfactory output devices).  The computer 100 may be coupled to external computers, such as via an optional network connection 110, a wireless transceiver 112, or both.  For example, network hubs, switches, routers, or other hardware network components connected directly or indirectly to the network connection 110 and/or wireless transceiver 112 can coupled one or more computers 100.”  (See Applicant Specification paragraph 28)

“Figure 9 are example embodiments 900 of computing devices capable of implementing various features of the software and/or hardware facilities.  Figure 9 includes handheld device 902 (e.g., a smartphone, pager, PDA, or other messaging device) and mobile device 904 (e.g., a tablet, laptop, hybrid computer, pseudo 3D display, etc.)  Each device 902-904 has a corresponding display 906-908 that is configured to display features of the software and/or hardware facilities including features of Figures 3-8.  In some embodiments, the displays 906-908 are touch screens configured to receive user input (e.g., a tap, slide and gesture).  (See Applicant Specification paragraph 43)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Independent claims 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Thus, Claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation
8.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  see In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q)  All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] computer-implemented method for displaying market information, the method comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for displaying market information” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
The following language is interpreted as not further limiting the scope of the claimed invention.  In the instant case, the italicized portions of the limitations presented below are expressing the intended result of a process step positively recited and are not given weight:

As in Claim 1:
“receiving data for market information, at a computer, to facilitate a trade for a user,  
wherein the data has one or more orders,  
wherein each order of the one or more orders has an order quantity, and 
wherein each order has a respective price;”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  West (US PG. Pub. 2010/0318458) ("West”) in view of Friesen et al. (US. PG. Pub. 2010/0235273) (“Friesen”)

Regarding Claim 1, West discloses the following:
A computer-implemented method for displaying market information, the method comprising: (See West Abstract)
receiving data for market information, at a computer, to facilitate a trade for a user,  (See West paragraphs 5-8, 20, 25 and Figure 1)
wherein the data has one or more orders,  (See West paragraphs 5-9)
wherein each order of the one or more orders has an order quantity, and (See West paragraphs 6-9)
wherein each order has a respective price; (See West paragraphs 6-9)
determining a total number of orders at each respective price; (See West paragraphs 6-9, and Figure 2a)
determining a total quantity of items bid or offered at each respective price;  (See West paragraphs 6-9 and Figure 2a)
identifying one or more orders, within the total number of orders, based at least on: (See West paragraphs 8-9, 33 and Figure 2a)
an order quantity in an order or group of orders,  (See West paragraphs 8-9, 30-33 and Figure 2a)
a quantity of orders in one or more groups of orders, and  (See West paragraphs 8-9, 30-33 and Figure 2a)
a time when each order was entered; and  (See West paragraphs 32-33, 40)
for each particular price, displaying a graphical representation of each order having a quantity at the particular price,  (See West paragraphs 42-45, 47 and Figures 6a-c)
wherein the graphical representation of each order or group of orders is sized in proportion to a total number of orders at the particular price, or is differentiated from a quantity of orders associated with other groups of orders. (See West paragraphs 9, 35-42, 46-47 and Figures 1 and 4)
West discloses his invention as to a system and method for displaying market related data.  (See West Abstract) The market data contains information that characterizes the tradeable object's order book including, order related parameters, pricing, market depth and quantities available at certain price levels.  (See West paragraph 6)   The exchanges can also provide market information such as total traded quantities at each price level, last traded price or quantity or order fill information.  (See West paragraph 7)  Further, the interface can show aggregated buy and sell orders currently in the market in relation to prices displayed related to various bids and asks.  (See West paragraphs 8-9)   Different length bars can represent different price levels and quantities and can be adjusted based on a highest traded volume value as well as scaled.  (See West paragraphs 9-10, 20-22)  West also discloses that period market updates can be provided at predetermined time intervals and each update can reflect aggregate changes in the market that occurred during the predetermined time interval, further, the exchange could provide updates each time the market changes.  (See West paragraphs 32-33)   Additionally, West discloses that each bar on a value axis may be associated with price levels or specific time or time intervals during a trading session.  (See West paragraph 40)
	While West discloses the invention as claimed and discusses time and time intervals during a trading session being used in the graphical interface, it does not squarely disclose that the particular time the order was entered as part of the order identification.
Friesen discloses his invention as to a user interface for an electronic trading exchange which allows a remote trader to view in real time bid orders, offer orders and trades for an item.  (See Friesen Abstract)  Friesen discloses, in one embodiment, that a graph is formed with a value axis and bid and offer icons for all outstanding bids and offers are displayed on the graph at locations corresponding to the values of the bids and offers. (See Friesen paragraph 10)  When an item is being “bid up”, i.e., the demand for the item is growing, all of the new bids are displayed to the remote trader. (See Friesen paragraph 10)  The trader can immediately see the increasing demand for the item as it occurs and enter a buy order while the value of the item still appears low.  (See Friesen paragraph 10)  The trader is able to ascertain the number and volume of bids and offers outstanding for the item and their difference in value and the user interface screen is frequently updated to display the most recent bids and offers.  (See Friesen paragraph 11)  The bids and offers are preferably displayed in different colors, shapes, or other visual characteristics and in another aspect of the invention market data and other contextual data is displayed while the trader is viewing the user interfaces. (See Friesen paragraphs 11-14)    Historical charts are displayed in the background of the interface and may represent historical values over time, volume trend, quantity and other indices, further, they may be displayed horizontally responsive to time. (See Friesen paragraph 14)  
Friesen further discloses that information corresponding to every order includes whether the order was a new order, modifications to an existing order or deletion of a previously submitted order, the type of order, the value, the quantity, the time and date the order was submitted and any other information specific to the order.  (See Friesen paragraph 33)   Friesen additionally discloses that if there are several orders with equal value, the orders are stacked or placed adjacent to each other responsive to the time at which the order was placed.  (See Friesen paragraph 36) A preferred method of stacking places the oldest orders closest to the horizontal space which naturally occurs and separates the bids and the offers.  (See Friesen paragraph 36)   The horizontal separation between the bids and the offers occurs naturally because all of the bids are displayed are always at a lower value than displayed offers and if a bid is placed at a value equal to or exceeding an offer value, a transaction will immediately be made and the icons removed.  (See Friesen paragraph 36)   The bid stacks correspond to the time at which they were submitted and are sorted in order of oldest to newest whereas the stack containing offers is positioned so the oldest offer is on the bottom of the stack closest to the horizontal separation and the newest offer is positioned on the top of the stack. (See Friesen paragraph 36)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of displaying market data as disclosed by West with the ability to identify orders by entry time as taught by Friesen in order to further enhance a market participant’s ability to interpret data and make trading decisions quickly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 25, 2022